Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 3/26/21 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: indicator extraction unit and processing unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) extracting an indicator related 
to an event occurrence risk. These limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of an indicator extraction unit and a processing unit, nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. The claim only recites two additional elements - the indicator extraction unit and a processing unit. These devices are recited at a high-level of generality such that it amounts to no more than applying 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amounts to no more than applying the exception using a generic computer component. This cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims merely expand on the particulars of the abstract idea itself, such that they are also insufficient to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 and 2 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Morris et al. (US 2015/0196209).
As to claim 1, Morris teaches a biological information analysis device comprising an indicator extraction unit (116) configured to extract, from data regarding blood pressure waveforms consecutively measured by a sensor (106) configured to be worn on a body part of a user ([0023]) and capable of non-invasively measuring a blood pressure waveform for each heartbeat (0032}, an indicator that indicates an event occurrence risk, which is the risk of an event occurring due to a change in blood pressure, based on characteristics of the blood pressure waveforms ([0055]); and a processing unit configured to perform processing that is based on the indicator thus extracted ([0084]).
As to claim 2, Morris teaches the calculating of an indicator based on augmentation index ([0030]) or on baroreflex sensitivity ([0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morris et al. (US 2015/0196209).
As to claim 3, while Morris does not explicitly state that the indicator is based on a difference between the parameters and a reference value, it teaches the comparison of values in different positions ([0073]), where the measurements of certain positions can be considered a reference value. Moreoever, it is well known in the art to utilize reference or baseline values to compare measurements against in determining whether the measured values are considered to be abnormal. As such Morris anticipates the features of claim 3, or in the alternative, it would have been obvious to utilize a reference value to compare against the measured values.
As to claim 9, Morris teaches an output interface (912) for outputting the evaluations of risk factors. Should any risk factors be increased (including the inclusion of any new risk factors), the output would be indicative of an increase in the event occurrence risk. Moreover, it is well known in the art to alert the user to any increases in risk. As such Morris anticipates the features of claim 9, or in the alternative, it would have been obvious to modify Morris to alert the user to any increase in event occurrence risk.

s 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2015/0196209).
As to claims 4 and 5, Morris does not explicitly teach that the indicator is based on characteristics related to AI and/or BRS distribution, including a mean value and a standard deviation or dispersion. However, the use of mean (average) values and dispersion is well known, and Morris teaches the use of such common statistical techniques for determining heart rate (which is inherently an averaged value over time) as well as heart rate variability ([0030]). As such, it would have been obvious to one of ordinary skill in the art to utilize such techniques in determining the indicators based on AI and/or BRS distribution.
As to claim 6, Morris teaches a data store (206) which allows for the registration and analysis as recited.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2015/0196209) in view of Mozayeni et al. (USP #6,955,648).
As to claim 7, Morris fails to teach the prediction of a change in blood pressure based on the characteristics measured, assuming that a surge in blood pressure occurs at the current point in time, and calculate the indicator based on the result of prediction. Mozayeni teaches a system and method for evaluating individuals with high risk factors and to evaluate vascular changes to predict the occurrence of stroke (col. 9 lines 27-40). It would have been obvious to modify Morris with Mozayeni to estimate future occurrences of adverse events to allow for preventative action to be taken.
As to claim 8, Morris takes into account both blood pressure, augmentation index, and BRS sensitivity ([0055], [0073]), which would allow the combination to predict the risk of stroke.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        7/20/21